Citation Nr: 1511968	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder, to include a right TMJ articular disc disorder, including as secondary to the service-connected residuals of a left mandible fracture.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967 and additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims of service connection for a temporomandibular joint (TMJ) disorder, including as secondary to service-connected residuals of a left mandible fracture (which was characterized as a service connection claim for TMJ), and to a compensable disability rating for bilateral hearing loss (which was characterized as high frequency sensorineural hearing loss in both ears).  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in March 2013.  A videoconference Board hearing was held at the RO in July 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected bilateral hearing loss.  He testified before the Board in July 2014 that he had been forced to retire from his previous employment as a truck driver due to his service-connected bilateral hearing loss.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to service-connected bilateral hearing loss because this is the underlying disability (for an increased rating) at issue in this appeal.  To the extent that the Veteran wishes to raise a claim for a TDIU based on more than just service-connected bilateral hearing loss, he is invited to file such a claim at his local RO.

The Veteran's inferred claim of entitlement to a TDIU due exclusively to service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's TMJ disorder, variously diagnosed as a right TMJ articular disc disorder, has a causal connection or is related to an injury or disease of service origin, including the service-connected residuals of a left mandible fracture.

2.  The record evidence shows that, on VA outpatient treatment on November 12, 2013, the Veteran's right ear hearing loss is assigned a Roman numeral of III and the Veteran's left ear hearing loss is assigned a Roman numeral of IV.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a temporomandibular joint (TMJ) disorder, to include a right TMJ articular disc disorder, including on a secondary basis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

2.  The criteria for a 10 percent rating, and no higher, effective November 12, 2013, for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.385, 4.1, 4.2, 4.7, 4.85, Tables VI and VII, 4.86, DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's service connection claim for a TMJ disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased rating claim for bilateral hearing loss, the Board notes that, in a letter issued in April 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his bilateral hearing loss had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his increased rating claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the April 2011 VCAA notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in March 2013 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  It appears that the AOJ attempted to obtain the Veteran's complete Social Security Administration (SSA) records in January 2006 when it requested these records from SSA.  It is not clear from a review of the Veteran's claims file why his SSA records were requested in January 2006 as it does not appear that he was awarded SSA disability benefits until June 2008.  In any event, SSA responded to the AOJ's January 2006 request for records by informing the AOJ that no records could be located after an exhaustive search.  Thus, the Board concludes that a remand to attempt to obtain the Veteran's SSA records is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as including entitlement to an increased rating for bilateral hearing loss.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with a VA examination in May 2011 which addressed the current nature and severity of his bilateral hearing loss.  Following his Board hearing, he submitted a copy of VA audiometric testing results dated on November 12, 2013, demonstrating his entitlement to a compensable rating effective on that date.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by these examiners, the medical evidence of record sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the evidence is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred a TMJ disorder (which he variously described as jaw pain and popping in his right TMJ) during active service.  He alternatively contends that his service-connected residuals of a left mandible fracture caused or contributed to his current TMJ disorder.


Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the type of TMJ disorder in this case is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence is in relative equipoise as to whether a TMJ disorder is related to an injury or disease of service origin, including the service-connected residuals of a left mandible fracture.  The Board acknowledges initially that the Veteran fractured his left mandible during a fight in service and service connection is in effect for residuals of a left mandible fracture (which the AOJ characterized as history of non-displaced fracture, left mandible).  There is evidence both for and against the Veteran's claim of service connection for a TMJ disorder, including as secondary to the service-connected residuals of a left mandible fracture.  The Veteran's service treatment records again show that he fractured his left mandible following a fight on December 6, 1965, while on active service.  His service dental records show that, on December 7, 1965, multiple skull x-rays demonstrated a favorable, non-displaced fracture of the ramus extending horizontally from the distal surface of the #17 molar.  The Veteran was "in no gross discomfort" and had normal occlusion.  No treatment was indicated with the exception of a soft diet.  On December 14, 1965, the Veteran had normal jaw function and no complaints.

The post-service evidence shows that, on VA dental examination in January 2010, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and noted his in-service left mandible fracture.  Physical examination showed no functional impairment due to loss of motion and masticatory function loss, missing teeth #4, #12, and #29, 48 millimeter (mm) inter-incisal range of motion, no bone loss of mandible, maxilla, or hard palate.  The assessment was a history of fracture left ankle mandible, non-displaced, and missing teeth.  

In Dentistry Outpatient Note dated on January 19, 2010, a VA Chief, Oral and Maxillofacial Surgery, stated that he had reviewed the Veteran's claims file "with documentation of the non-displaced fracture of the left mandible treated (7 Dec. 1965) with a soft diet and no invasive treatment."  He also had spoken with the VA examiner who conducted the Veteran's VA dental examination and reviewed the notes from that examination.  This VA dentist stated that the Veteran's "interincisal opening was more than adequate with lateral and protrusive movements.  Most of all the [Veteran] has no issues.  Most likely the fracture occurred while on active duty; however, there are no issued currently."

On VA dental examination in May 2011, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  There was no history of hospitalization, surgery, trauma to the teeth, neoplasm, difficulty in chewing, swelling, difficulty in opening mouth or talking, or drainage.  The Veteran reported a history of mild pain "[a]t least monthly but less than weekly" in the right masseter muscle.  Physical examination showed no loss of bone of the maxilla, malunion or non-union of the maxilla, loss of bone of the mandible, non-union or malunion of the mandible, limitation of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoradionecrosis or osteomyelitis, tooth loss due to loss of substance of body of maxilla or mandible, and no speech difficulty.  The VA examiner stated that the Veteran had been employed as a truck driver but was retired.  This examiner opined that the Veteran's "TMJ issues" were not caused by or a result of his left mandible fracture.  The rationale for this opinion was that a review of the Veteran's dental records "shows no evidence or complaints concerning any TMJ issues.  [His] post-trauma follow-up showed no complaints.  [His VA] exam of January 2010 was also without any TMJ issues."  The diagnoses were left mandible fracture and popping right TMJ.

On private outpatient treatment with F.A.B., D.O., in January 2012, the Veteran's complaints included drooling, decreased hearing, and jaw pain "which began 20 years ago.  The jaw pain is localized to the right angle of the jaw and is non-radiating.  The pain has a dull quality.  It is intermittent and mild in severity.  The condition is uniformly present throughout the day."  The Veteran "denies clenching the teeth" and reported no improvement by taking non-steroidal anti-inflammatory drugs (NSAIDS).  The Veteran reported "a jaw injury back in 1966 during service in the Army.  In 1966 in a fight in the military in Germany [the Veteran was] hit in the left side of the jaw in a bar room fight.  No [loss of consciousness].  Now has clicking on the right side."  The Veteran rated his pain as 1-2/10 on a pain scale "at times" (with 0/10 being no pain).  Physical examination showed TMJ crepitance, normal jaw position, and "dentition within normal limits for age."  Dr. F.B. opined that the Veteran "does demonstrate a temporomandibular joint dysfunction with crepitance of the RIGHT temporomandibular joint with some cartilaginous disruption."  Dr. F.B. also opined that the Veteran "did suffer a mandibular injury while in the service and [this] may be the resultant cause of his TMJ."  The assessment included right TMJ articular disc disorder.  

In a July 2014 addendum to the January 2012 outpatient treatment note, Dr. F.B. opined that the Veteran "did suffer a mandibular injury in a bar fight and while in the service and [this] is likely to be the resultant cause of his TMJ."  This addendum was submitted along with a waiver of RO jurisdiction.

The Veteran testified at his July 2014 Board hearing that he had been hit in the jaw during a bar fight.  He also testified that his jaw pain was 2/10 on a pain scale and experienced clicking in his jaw.  See Board hearing transcript dated July 25, 2014, at pp. 5-6.  He testified further that his current jaw symptoms were the same ones that he experienced during service.  Id.,  at pp. 10.  He also testified further that he had been seeing Dr. F.B. since approximately 2004.  Id., at pp. 11-12.

The Board finds that July 2014 addendum provided by Dr. F.B. puts the evidence, when viewed as a whole, in relative equipoise as to whether the Veteran's TMJ disorder has a casual connection or is related to an injury or disease of service origin, including the service-connected residuals of a left mandible fracture.  Dr. F.B.'s July 2014 addendum opinion indicates that the Veteran's acknowledged in-service left mandible fracture "likely" caused his current TMJ disorder (which Dr. F.B. diagnosed as right TMJ articular disc disorder).  By contrast, a VA dentist opined in May 2011 that the Veteran's (unspecified) "TMJ issues" were not caused by or a result of his service-connected left mandible fracture.  The Veteran has maintained consistently in lay statements and Board hearing testimony that his in-service jaw injury caused or contributed to his current TMJ disorder (which he characterized as jaw pain and clicking).  There is evidence (in this case, opinions from Dr. F.B. in July 2014 and from a VA dentist in May 2011) both for and against finding that the Veteran's in-service left mandible fracture is causally related to his current TMJ disorder.  In other words, the evidence is in relative equipoise as to whether the Veteran's acknowledged in-service jaw injury caused his current TMJ disorder.  In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a TMJ disorder, variously diagnosed as a right TMJ articular disc disorder, including as secondary to the service-connected residuals of a left mandible fracture, is warranted.

Increased Rating Claim

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically contends that the results of VA audiometric testing on November 12, 2013, merit the assignment of a compensable disability rating for his service-connected bilateral hearing loss.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) effective December 29, 2004, under 38 C.F.R. § 4.85, Tables VI and VII.  See 38 C.F.R. § 4.85, Tables VI, VII (2014).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  Additionally, as noted elsewhere, an inferred claim of entitlement to a TDIU due exclusively to the Veteran's service-connected bilateral hearing loss is being remanded to the AOJ for additional development.

Factual Background & Analysis

The Board finds that the evidence supports assigning a 10 percent rating, and no higher, effective November 12, 2013, for the Veteran's service-connected bilateral hearing loss.  The Veteran has contended that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that it supports the Veteran's assertions regarding worsening of his service-connected bilateral hearing loss symptomatology effective November 12, 2013.  Prior to that date, the record evidence does not show that the Veteran experiences any compensable disability due to his service-connected bilateral hearing loss.  For example, on VA audiology examination in May 2011, the Veteran's complaints included hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported in-service noise exposure as a heavy equipment operator and from artillery rounds, small arms fire, and machine gun fire.  He also reported post-service noise exposure as a truck driver.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
75
LEFT
35
50
60
70
70

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The VA examiner stated, "[The] Veteran reports difficulty hearing in his daily life.  [The] Veteran states he has trouble hearing in every aspect of his life.  Also, the Veteran reports difficulty understanding speech in background noise."  The diagnosis was mild to severe sensorineural hearing loss bilaterally.

On private outpatient treatment with Dr. F.B. in January 2012, the Veteran's complaints included decreased hearing.  A history of hearing difficulty was noted along with in-service exposure to military noise, small arms, heavy equipment, and artillery rounds.  Physical examination showed "hearing to conversational voice," normal auricles bilaterally without lesions, no auricle tenderness to palpation, inflammation of the external auditory canals without lesions or discharge, and normal tympanic membranes without lesions, perforations, or fluid.  Dr. F.B. stated:

This [Veteran] demonstrates a high frequency sensorineural hearing loss bilaterally.  In his left ear he demonstrates a severe drop centered at 4000 Hz frequency with a recovery.  This is clearly indicative of a loud noise exposure and with his long military history of loud noise exposure is more likely than not related to military acoustic trauma...In his [case the] general percent of hearing loss is in the 50% range.

The diagnoses included noise-induced hearing loss.  

The evidence shows that, prior to November 12, 2013, the Veteran's audiometric testing on VA examination in May 2011 result in the assignment of a Roman numeral of III for right ear hearing loss and a Roman numeral of III for left ear hearing loss.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Tables VI, VII (2014); see also Lendenmann, 3 Vet. App. at 345.  Unfortunately, although Dr. F.B. apparently documented "severe" hearing loss at 4000 Hz (or Hertz) on private outpatient treatment in January 2012, he did not provide the audiometric testing results which resulted in this finding of "severe" hearing loss at that time.  As such, there are no hearing test results of record other than the VA audiometric testing results in May 2011 on which to rate the Veteran's service-connected bilateral hearing loss prior to November 12, 2013.  Thus, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met, at least prior to November 12, 2013.

By contrast, the Board finds that the evidence supports assigning a 10 percent rating, and no higher, effective November 12, 2013, for the Veteran's service-connected bilateral hearing loss.  Id.  On VA outpatient audiology consult on November 12, 2013, the Veteran stated that he rarely wore his VA-issued hearing aids secondary to background noise "and he feels [that they] work poorly."  Otoscopy showed clear external auditory canals and intact tympanic membranes.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
75
75
LEFT
40
50
65
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  The assessment was mild to moderately severe bilateral sensorineural hearing loss.  The Veteran's audiometric testing on VA outpatient audiology consult on November 12, 2013, result in the assignment of a Roman numeral of III for right ear hearing loss and a Roman numeral of IV for left ear hearing loss.  This equates to a 10 percent rating under DC 6100.  Id.  Thus, the Board finds that the criteria for a 10 percent rating, and no higher, effective November 12, 2013, for bilateral hearing loss have been met.  

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected bilateral hearing loss is not warranted.  See Hart, 21 Vet. App. at 505.  The Veteran has experienced essentially the same level of disability due to his service-connected bilateral hearing loss during each of the time periods at issue in this appeal.  And, as discussed above, the worsening symptomatology attributable to the Veteran's service-connected bilateral hearing loss and first noted on VA outpatient audiology consult on November 12, 2013, warranted the assignment of an increased 10 percent rating effective on that date.  Thus, consideration of additional staged ratings for the Veteran's service-connected bilateral hearing loss is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected bilateral hearing loss are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral hearing loss during each of the time periods at issue in this appeal.  This is especially true because the zero percent rating currently assigned for the Veteran's bilateral hearing loss effective prior to November 12, 2013, contemplates no disability and the increased 10 percent rating assigned for this disability effective November 12, 2013, in this decision contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran testified at his Board hearing that he had retired in 2007.  It appears that he has been retired throughout the pendency of this appeal.  The Veteran also was not hospitalized for treatment of his service-connected bilateral hearing loss at any time during the pendency of this appeal.  And, as noted elsewhere, an inferred claim of entitlement to a TDIU due exclusively to service-connected bilateral hearing loss is addressed in the REMAND below.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a temporomandibular joint (TMJ) disorder, to include a right TMJ articular disc disorder, including as secondary to the service-connected residuals of a left mandible fracture, is granted.

Entitlement to a 10 percent rating, and no higher, effective November 12, 2013, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The issue of entitlement to a TDIU due exclusively to service-connected bilateral hearing loss has been inferred from a review of the record evidence.  The Veteran testified at his videoconference Board hearing that his service-connected bilateral hearing loss had interfered with his prior employment as a truck driver.  He also testified that he had failed a Department of Transportation (DOT) physical examination in 2006 and had been unable to continue working as a truck driver because his bilateral hearing loss had interfered with his ability to use the Citizens Band (CB) radio in his truck.  See Board hearing transcript dated July 25, 2014, at pp. 4-5.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying TDIU claim can be adjudicated on the merits.

Upon review, the record evidence also shows that the Veteran currently does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  The Veteran's current combined disability evaluation for compensation is 10 percent.  See 38 C.F.R. § 4.25 (2014).  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. § 4.16(b) (2014).  Moreover, as noted above, the Board has granted an increased 10 percent rating effective November 12, 2013, for the Veteran's service-connected bilateral hearing loss and also granted the Veteran's service connection claim for a TMJ disorder in this decision.  Hence, the Board finds that the AOJ should address the matter of a TDIU rating, including extra-schedular consideration, per 38 C.F.R. § 4.16(b), as a component of the claim for an increased rating for bilateral hearing loss, in the first instance, to avoid any prejudice to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for service-connected bilateral hearing loss, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extra-schedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  After completing any other development that may be necessary, review all of the evidence and adjudicate the issue of entitlement to a TDIU due exclusively to service-connected bilateral hearing loss, to include consideration of whether the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the determination remains adverse to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to this claim.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


